White, Presiding Judge.
A motion to quash the recognizance was made by appellants and overruled, and, as we think, properly, by the court. Where a recognizance is taken in opon court it will be presumed that the penal sum named in the recognizance was the sum fixed by the court, whether such statement is explicitly made or not in the recognizance itself. The offense charged in the indictment is named, and it fully appears that “ theft of bacon of the value of twenty-seven dollars,” is an offense against the laws of this State,
As to the time and place of appearance, the condition is, “ shall well and truly makes his personal appearance before the honorable district court in and for Hood county, now in session, at the court house thereof in the town of Grahberry, and there remain from day "to day,” etc. This fully states the time, place and court before which he was bound to appear. (See Ray v. The State, ante, 268.) Barnes v. The State, 36 Texas, 332, and Williamson v. The State, 12 Texas Court of Appeals, 169, are by *274no means analogous to this case. All the requisites for a recog-1 nizance prescribed by the statute (Code Crim. Proc., Art. 287), are, in our opinion, fully complied with in the recognizance before us, and the court did not err in overruling the motion to quash.
We are further of opinion that the scire facias is in substantial compliance with the rules prescribed by which to test the sufficiency of such writs, and that the court did not err in so. holding. (Brown v. The State, 43 Texas, 349; Cowen v. The State, 3 Texas Ct. App., 380; Pearson v. The State, 7 Texas Ct. App., 279.) It may be that the allegations are not shaped with that particularity and precision which would be demanded in a petition in a civil suit; still everything necessary to be stated, and which the State would have to prove, is substantially stated, and sufficiently so to apprise the defendant of what he is charged, and to put him upon notice of what would be proven.
We see no error for which the judgment should be reversed, and it is therefore affirmed.

Affirm.ed.

Opinion delivered May 21, 1884.